Case 1:09-cr-00466-BMC-RLM Document 465 Filed 11/26/18 Page 1 of 4 PageID #: 5904
Case 1:09-cr-00466-BMC-RLM Document 465 Filed 11/26/18 Page 2 of 4 PageID #: 5905
Case 1:09-cr-00466-BMC-RLM Document 465 Filed 11/26/18 Page 3 of 4 PageID #: 5906




                                   Admission of this evidence should be precluded under Federal
  Rules of Evidence 402 and 403, which allow exclusion of otherwise relevant evidence if its
  “probative value is substantially outweighed by the danger of unfair prejudice, confusion of
  the issues . . . , or by considerations of undue delay, waste of time, or needless presentation of
  cumulative evidence.” United States v. Figueroa, 548 F.3d 222, 229 (2d Cir. 2008); United
  States v. Devery, 935 F. Supp. 939, 407-08 (S.D.N.Y. 1996) (“[E]ven if the prior act does
  concern the witness’s character for truthfulness under Rule 608(b), its probative value must
  not be substantially outweighed by its unfairly prejudicial effect under Rule 403.”).

                For the foregoing reasons, the Court should preclude argument and cross-
  examination in regard to the fact that J. Zambada paid a bribe


                 Thus, sealing is warranted because of the concerns regarding
                                                                       . Should the Court deny
  the government’s motion, then the government would withdraw its application to seal this
  letter. As the facts set forth herein provide ample support for the “specific, on the record
  findings” necessary to support sealing, Lugosch v. Pyramid Co., 435 F.3d 110, 120 (2d. Cir.
  2006), the government respectfully requests that the Court permit the government to file this
  motion to limit cross-examination under seal. Should any order of the Court regarding this
  application describe the sealed information in question with particularity, rather than in
  general, the government likewise requests that those portions of the order be filed under seal.

                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      UNITED STATES ATTORNEY
                                                      Eastern District of New York
                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      ARTHUR G. WYATT, CHIEF
                                                      Narcotic and Dangerous Drug Section
                                                      Criminal Division,
                                                      U.S. Department of Justice




                                                  3
Case 1:09-cr-00466-BMC-RLM Document 465 Filed 11/26/18 Page 4 of 4 PageID #: 5907




                                             OF COUNSEL:

                                             ARIANA FAJARDO ORSHAN
                                             UNITED STATES ATTORNEY
                                             Southern District of Florida



  cc:   Clerk of Court (BMC) (via ECF)
        Defense Counsel (via Email)




                                         4
